t c summary opinion united_states tax_court dontez r parks petitioner v commissioner of internal revenue respondent docket no 15672-05s filed date dontez r parks pro_se terry serena for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his niece bmb whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to both a child_tax_credit and an additional_child_tax_credit background some of the facts were stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in miamisburg ohio during the taxable_year petitioner held several jobs he worked for burlington coat factory extra help staffing and american building maintenance company abm earning dollar_figure dollar_figure and dollar_figure respectively during the greater part of petitioner worked for abm as an office cleaner at a building that was located across the street from an apartment he lived in with his girlfriend trueshonda carmicle ms carmicle petitioner’s daily work shift was from p m until a m he worked for abm from date until sometime in the court uses only the initials of the minor child ms carmicle worked at a ymca located near her home in an after-school program for to hours per day from the income derived from her job ms carmicle helped pay for the rent food and other expenses she shared with petitioner petitioner has a sister unique parks ms parks who lives in lima ohio with her mother ms parks had a child bmb who was born on date following the birth of her child ms parks began experiencing difficulty in school and was required by school officials to attend summer classes because ms parks was required to attend extra tutoring and eventually summer school care for her child fell upon petitioner’s mother subsequently petitioner’s mother found it difficult to care for ms parks and bmb in addition to her employment as a nursing home aide and her guardianship of several foster children residing already at her residence bmb’s father has been generally uninvolved with his child since her birth and has not provided any form of financial assistance ms parks began receiving assistance vouchers known as wic for her and her baby the vouchers entitled ms parks to a monthly amount of food items such as milk eggs cheese cereal and juice ms parks also received medicaid benefits that entitled bmb to medical_care petitioner’s niece bmb came to live with petitioner and ms carmicle sometime in late date ms carmicle would often take the child to work with her at the ymca if the child was not with ms carmicle petitioner would watch bmb after he returned home from work in the early morning in early petitioner and ms carmicle resided in a one- bedroom apartment in fairborn ohio on date petitioner and ms carmicle had their first child around this time petitioner and ms carmicle moved to a new residence in miamisburg ohio on his tax_return petitioner claimed a dependency_exemption deduction an earned_income_credit and both a child_tax_credit and an additional_child_tax_credit with respect to bmb respondent disallowed the dependency_exemption deduction claimed by petitioner because petitioner did not show that he provided over half of the support for bmb or that bmb resided with him for over one-half of the year as a result of the disallowance respondent further disallowed both the claimed earned_income_credit and child care credits discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer provides credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis the court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 with respect to the instant matter petitioner has not raised an argument with respect to shifting the burden_of_proof under sec_7491 further petitioner has not shown that he complied with the threshold requirements thereafter respondent on the other hand argues that petitioner has not fully cooperated with respondent’s requests for information documents and meetings the court concludes on this record that the burden_of_proof remains on petitioner therefore petitioner bears the burden of showing that he is entitled to a dependency_exemption we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 deduction that he is entitled to an earned_income_credit and that he is entitled to a child_tax_credit for the year at issue moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 a dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines the term dependent in pertinent part to include a son or daughter of a brother or sister of the taxpayer sec_152 to prevail on this issue petitioner must show by competent evidence that the individual claimed satisfies the definitional requirements provided in sec_152 the relationship requirement the amount of total support provided for the individual claimed and he provided more than half of such support taken together the support requirement see sec_151 sec_152 in this instance the claimed individual bmb satisfies the definitional requirement of dependent within the meaning of sec_152 specifically bmb is the daughter of petitioner’s sister accordingly the remaining issue is whether petitioner provided more than one-half of his niece’s total support for for this purpose support is defined as including food shelter clothing medical and dental care education etc see sec_1_152-1 income_tax regs sec_1 a i income_tax regs which provides for purposes of determining whether or not an individual received for a given calendar_year over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 thus a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra the amount of total support provided by the taxpayer may be reasonably inferred from competent evidence see 46_tc_515 petitioner testified that bmb resided with him from date until date with respect to the amounts provided for his niece’s support petitioner explained that due to an overcharge on his bank account he was required to deposit his paychecks in his girlfriend’s account he testified that he gave ms parks approximately dollar_figure every weeks to support his niece bmb petitioner further testified that he bought bmb clothes food and diapers he estimated that he spent dollar_figure-35 per week for food for bmb petitioner also stated that he purchased dollar_figure worth of disposable diapers in a box that would last approximately a month according to petitioner ms carmicle would also purchase baby clothes for bmb at trial ms parks confirmed that bmb went to live with petitioner in date while she attended summer school which ended in date for a month period between summer school and the start of the school year in august bmb came and stayed for a little bit according to ms parks bmb sometimes stayed with her at her mother’s house during weekends after the start of the school year ms parks also testified that her mother would help financially when she could in ms parks’ estimation it cost about dollar_figure per month to support bmb we find petitioner’s testimony to be credible as to the fact that he provided support for his niece we also find petitioner’s sister to be credible as well however the record as to the actual amounts provided by petitioner for the care of the child is distressingly vague and incomplete in this regard petitioner did not keep records of how much he spent on bmb while petitioner was able to partially reconstruct for the court an approximate dollar amount of total support provided for his niece there is no documentation with respect to the expended funds in addition petitioner’s mother apparently provided some financial support for bmb although there is also no accounting for these funds moreover petitioner’s sister received wic vouchers and medicaid petitioner also acknowledged that ms carmicle contributed towards rent food and other incidental household_items as well as for some of bmb’s expenses thus we cannot clearly say that petitioner has established the total amount of support for bmb in taxable_year petitioner attempted to show that he provided over half of the support for bmb by submitting his paychecks from abm as well as bank account statements in ms carmicle’s name however the deposits to the bank account do not appear to correlate with petitioner’s paychecks from the information before us we discern that petitioner deposited two abm checks in ms carmicle’s bank account the two checks are date in the amount of dollar_figure which was deposited on date and date in the amount of dollar_figure which was deposited on date we are convinced that during petitioner paid expenses on behalf of bmb and was a caring uncle to his niece however petitioner has failed to provide the court with any significant corroborative evidence establishing the total amount of support or that he provided over half of bmb’s support during the tax_year upon the basis of the record before us respondent’s determination on this issue is sustained b earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with bmb as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in a difficulty is that for about half of the abm paychecks the reported amounts are for gross with the net amounts cut off in the joint exhibits even taking into account net_income calculations the amounts still do not correspond with the amounts deposited for some of the abm paychecks that clearly report net_income there are no corresponding bank deposit statements for example there are no statements for june july september and date pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one- half of such taxable_year and iii who meets the age requirements of subparagraph c as relevant herein a descendant of a brother or sister who the taxpayer cares for as the taxpayer’s own child satisfies the relationship_test sec_32 therefore we are willing to assume that bmb satisfies the relationship_test however although we find petitioner’s testimony credible that bmb did reside in his residence in miamisburg ohio for a period of time in petitioner did not establish that his residence was the principal_place_of_abode for bmb for more than one-half of the taxable_year ms parks’s testimony shows that bmb frequently stayed with her at her mother’s house in lima ohio we find that bmb fails the residency test of sec_32 accordingly respondent’s determination on this issue is sustained c child_tax_credit as previously stated petitioner claimed a child_tax_credit and an additional_child_tax_credit for the tax_year with bmb as the qualifying_child in the notice_of_deficiency respondent disallowed both the child tax and the additional child tax_credits with respect to bmb sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant to these facts a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to the dependency_exemption deduction under sec_151 for bmb accordingly bmb is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 d additional_child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit petitioner is not entitled to claim an additional_child_tax_credit because he did not qualify for a child_tax_credit in view of the foregoing we sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
